                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Criminal Case No. 18-cr-00328-PAB-6

UNITED STATES OF AMERICA,

       Plaintiff,

v.

6. MICHAEL BENITEZ-LOPEZ,

   Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter comes before the Court on defendant Michael Benitez-Lopez’ Motion

to Suppress Results of Wiretap on Target Telephone Seven [Docket No. 143]. The

United States has filed a response. See Docket No. 185. Defendant Benitez-Lopez

asks the Court to suppress the evidence gathered from the wiretap of the telephone

that the government has designated as Target Telephone Seven (“TT-7”) based upon

the claim that the government’s application and affidavit supporting issuance of the

wiretap failed to satisfy the necessity requirement. Docket No. 143 at 2.

I. BACKGROUND

       On July 12, 2018, a grand jury returned the indictment in this case charging

defendant Benitez-Lopez and twelve other defendants with twenty-five counts

connected to drug trafficking activities. This indictment is one of five indictments

stemming from a long-term investigation into several cocaine trafficking organizations
operating in the Denver metro area. The overall investigation, referred to as “Operation

VIP Line,” began in July 2015 and ended in March 2018. Docket No. 185 at 1.

       Between January 2015 and June 2015, the Northern Colorado Drug Task Force

(“NCDTF”) conducted a wiretap investigation of the “Acosta” cocaine trafficking

organization. NCDTF Investigator Kristie Allen was lead investigator assigned to the

Acosta case. Id. at 2.

       In April 2017, the DEA’s Denver Division Strike Force Group (“Denver SFG”)

initiated the first wiretap as part of Operation VIP Line by targeting a telephone

(hereinafter “TT-1”) used by Armando Talamantes. During the period April 2017

through January 2018, Denver SFG continued to apply for wiretaps and intercept

communications in connection with drug traffickers associated with Armando

Talamantes. The wiretaps focused on the Talamantes portion of Operation VIP Line

were as follows:

•      On April 28, 2017, the Denver SFG applied for and received authorization to
       intercept a telephone used by Armando Talamantes (“TT-1”);

•      On May 15, 2017, the Denver SFG applied for and received authorization to
       intercept a telephone used by the defendant (hereinafter “TT-2”);

•      On June 9, 2017, the Denver SFG applied for and received authorization to
       continue interception on TT-2 used by the defendant;

•      On July 20, 2017, the Denver SFG applied for and received authorization for a
       second continuation of interception on TT-2 used by the defendant;

•      On August 23, 2017, the Denver SFG applied for and received authorization to
       intercept a telephone used by the defendant (hereinafter “TT-7”); and a
       telephone used by Armando Talamantes (hereinafter “TT-8”);

•      On September 22, 2017, the Denver SFG applied for and received authorization
       to continue interception of communications on TT-7 used by the defendant and
       TT-8 used by Talamantes.

                                             2
Docket No. 185 at 5.

II. ANALYSIS

       Title III of the Omnibus Crime Control and Safe Streets Act of 1968, as

amended, governs electronic eavesdropping by law enforcement. See 18 U.S.C.

§§ 2510-22. Title III sets up special procedures for obtaining wiretap authorization,

including presenting a written application to a judge. See generally United States v.

Green, 175 F.3d 822, 828 (10th Cir. 1999). A judge may only grant such authorization

if the application meets the necessity requirement by showing that “normal investigative

procedures have been tried and have failed or reasonably appear to be unlikely to

succeed if tried or to be too dangerous” to try. 18 U.S.C. § 2518(3)(c). The purpose of

this requirement “is to ensure that the relatively intrusive device of wiretapping ‘is not

resorted to in situations where traditional investigative techniques would suffice to

expose the crime.’” United States v. Edwards, 69 F.3d 419, 429 (10th Cir. 1995)

(quoting United States v. Kahn, 415 U.S. 143, 153 n.12 (1974)). If an application is

granted without meeting the necessity requirement, the wiretap evidence must be

suppressed. See Green, 175 F.3d at 828. However, an order authorizing a wiretap is

“presumed proper and the defendants have the burden of overcoming that

presumption.” United States v. Barajas, 710 F.3d 1102, 1107 (10th Cir. 2013); United

States v. Zapata, No. 04-cr-00403-LTB, 2006 WL 954838 (D. Colo. Apr. 11, 2006), aff’d

United States v. Zapata, 546 F.3d 1179 (10th Cir. 2008); United States v. Mitchell, 274

F.3d 1307, 1310 (10th Cir. 2001). In assessing whether the judge who authorized the

wiretap abused his or her discretion when making necessity determinations, the Court


                                              3
analyzes only the information provided in the affidavit for each challenged wiretap.

United States v. Oregon-Cortez, 244 F. Supp. 2d. 1167, 1172 (D. Colo. 2003); United

States v. Merton, 274 F. Supp. 2d 1156, 1166 (D. Colo. 2003).

       The affidavit in support of TT-7 was signed by Investigator Allen and is dated

August 23, 2017. See Docket No. 185-1 at 138. Paragraph 16 of the affidavit

describes the targets and interceptees, who are members and associates of the

Armando Talamantes Drug Trafficking Organization (“Talamantes DTO”). Id. at 8-10.

Thirty-seven persons are listed. The government concedes that, as of the filing of the

wiretap application, law enforcement officers had identified several members of the

Talamantes DTO. Docket No. 185 at 24. However, it claims that, of the 34 names

listed in Paragraph 16, only ten of them were identified by name. Id. Thus, the

government argues, there was a legitimate reason to intercept TT-7 in order to identify

those individuals. Id.

       Paragraphs 188 to 313 of the affidavit explain the necessity for the wiretaps

sought. For example, paragraph 194 of the affidavit notes that the defendant’s

residence, being located in a trailer park, made placement of a pole camera “virtually

impossible.” Docket No. 185-1 at 92. Investigator Allen considered using stops of

vehicles leaving bars and restaurants to gather information, but determined that

technique would be counter productive. Id. Investigator Allen used physical

surveillance of defendant, but noted that “without the interception of wire and electronic

communications to and from TT-3, TT-7, TT-8, TT-9 and TT-10, physical surveillance

alone will not achieve the goals of the investigation.” Id. at 100-01. Investigator Allen



                                             4
stated that she believed that probable cause existed to obtain a search warrant on Mr.

Benitez-Lopez’ residence, but believed that it would be “extremely difficult to determine

when drugs or other evidence of a crime will be found there.” Id. at 102. Moreover, she

did not believe that execution of a search warrant would reveal his level of participation.

Id. Investigator Allen discussed information that Confidential Source-1 (“CS-1”) could

obtain, but concluded that she did not “believe that CS-1 alone will achieve the overall

objectives of this investigation.” Id. at 103.

       Investigator Allen also described use of the grand jury and interviews of

witnesses, including limitations on the information possessed by such witnesses and

the ability of law enforcement to get information from them without jeopardizing the

goals of the investigation. Id. at 105-115. The affidavit reviewed other traditional

techniques, such as pen register data, cell site locator data, trash runs, public record

searches, and financial investigations. Id. at 116-123. Finally, the affidavit reviewed

previous interceptions of various telephone numbers. Id. at 123-128. Investigator Allen

noted that intercepts of TT-2 had proved beneficial to the overall investigation, but that

the defendant primarily used TT-2 “for his smaller customers and is using TT-7 for

sources of supply and larger customers.” Id. at 125. She indicated that she would no

longer seek authorization to intercept communications on TT-21. She also indicated

that she has been “unable to determine the full identities of many of BENITEZ’

customers or his alternate sources of supply such as CHRISTIAN.” Id. at 126. The

       1
        Investigator Allen had previously mentioned that the defendant told Talamantes
on June 28, 2017 that he was now using TT-7 because “the other one was burned,”
which Allen believed was a reference to defendant’s conclusion that another telephone
that he used had become known to law enforcement. Id. at 62.

                                                 5
affidavit describes many other goals concerning information not specifically related to

the defendant that had not been achieved. Id.

       Mr. Benitez-Lopez does not challenge Investigator Allen’s conclusions that the

traditional law enforcement techniques reviewed in the affidavit did not achieve the

goals of the government’s investigation. The defendant’s argument, while not specific to

the affidavit’s discussion of traditional investigative techniques, is that “a case had

already been made against this defendant, and thus there was absolutely no need, or

‘necessity,’ for a wiretap on TT-7.” Docket No. 143 at 7. However, that the United

States may have been able to indict Mr. Benitez-Lopez at the time it applied for the

interception of TT-7 does not undermine its necessity showing. Necessity need not be

shown as to each interceptee. United States v. Mitchell, 274 F. 3d 1307,1312 (10th Cir.

2001). The fact that the government sought to identify other persons who were calling

or being called by TT-7 in connection with suspected drug dealing by the Talamantes

DTO is sufficient to establish necessity, regardless of whether doing so would have the

effect of increasing the quantity of narcotics ultimately attributable to the defendant.

       The Court’s review of the affidavit’s identification and discussion of traditional law

enforcement techniques, whether for abuse of discretion or de novo, demonstrates that

the affidavit does establish necessity and that the only reasonable way to overcome the

failings of the traditional techniques was through the use of further interceptions,

including the interception of TT-7.

       Wherefore, defendant Michael Benitez-Lopez’ Motion to Suppress Results of

Wiretap on Target Telephone Seven [Docket No. 143] is denied.



                                              6
DATED July 11, 2019.

                       BY THE COURT:


                        s/Philip A. Brimmer
                       PHILIP A. BRIMMER
                       Chief United States District Judge




                         7
